Citation Nr: 0218184	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  91-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently rated as 30 percent disabling. 

2.  Evaluation of bronchial asthma, rated as 10 percent 
disabling prior to April 2, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating determination of 
the San Juan Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran's bronchial asthma results in almost daily 
attacks and marked dyspnea.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for asthma 
have been met from May 25, 1990.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.97, DC 6602 (effective 
prior to Oct. 7, 1996); 4.97, DC 6602 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the June 1990, October 
1994, and April 2000 rating determinations, the November 
1990 SOC, and the August 1993, June 1995, and October 2002 
SSOCs informed the appellant of the information and 
evidence needed to substantiate this claim.  Moreover, the 
October 2002 SSOC informed the veteran of all the laws and 
regulations of the VCAA. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  This matter 
was also remanded by the Board on three separate occasions 
for further development with the requested development 
being performed as thoroughly as possible.  The veteran 
has also been afforded VA examinations.  VA has met all 
VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that the veteran's bronchial asthma is 
evaluated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The rating schedule for determining 
the disability evaluations for asthma were revised, 
effective October 7, 1996, subsequent to the veteran's 
filing his claim for an increased rating for this 
disability.  The Court has held that, where the law or 
regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
veteran will apply.  Karnas v Derwinski, 1 Vet. App. 308 
(1991).

Under the prior version of Diagnostic Code 6602, a 10 
percent rating was provided for mild bronchial asthma, 
characterized by paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  A 30 percent rating was provided where there was 
moderate bronchial asthma, characterized by rather 
frequent asthmatic attacks (separated only by 10-14 day 
intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating was provided where there was 
severe bronchial asthma, characterized by frequent 
asthmatic attacks (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication precluding more than light manual 
labor.  A 100 percent rating requires pronounced symptoms 
with very frequent asthmatic attacks, severe dyspnea on 
slight exertion between attacks, and marked loss of weight 
or other evidence of severe impairment of health.  
38 C.F.R. § 4.97, Code 6602, effective prior to October 7, 
1996.

Under the current version of Diagnostic Code 6602, a 10 
percent rating is warranted for FEV-1 of 71 to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral bronchodilator therapy.  A 
30 percent rating is warranted for FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or; 
inhalation anti-inflammatory medication.  A 60 percent 
rating is provided where there is FEV-1 of 40 to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for 
FEV-1 of less than 40 percent predicted; or FEV-1/FVC of 
less than 40 percent; or more than one attack per week 
with episodes of respiratory failure; or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).

VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In 
so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior 
to the effective date of the change.  VAOPGCPREC 3-00.

Although this case does not involve an initial rating for 
asthma following the initial award of service connection, 
it involves an analogous situation in that the veteran 
initially appealed an RO denial of his claim for an 
increased rating above the 10 percent level. The RO then 
granted an increase to 30 percent, but did not make that 
increase effective as of the date of the veteran's claim.  
The veteran continued his appeal with regard to both 
ratings.  

A review of the record demonstrates that the RO granted 
service connection for bronchial asthma in a February 1980 
rating determination and assigned a 10 percent disability 
evaluation.  

In May 1990, the veteran requested an increased evaluation 
for his bronchial asthma.  In support of his claim, the 
veteran submitted a letter from Dr. J. G., which indicated 
that he had seen the veteran every two to three weeks for 
bronchial asthma.  Dr. G. indicated that the asthma was of 
a chronic and allergic type. 

At the time of a June 1992 VA examination, the veteran 
reported that he had all out asthma two to three times per 
week.  He indicated that the rest of the time he had chest 
tightness with some degree of cough and wheezing.  The 
veteran was noted to be using several medications.  

Physical examination revealed prolonged expiratory phase 
full of rhonchi and wheezes, inspiratory and expiratory.  

The examiner noted that the veteran had daily chest 
tightness and full asthmatic attacks three times per week.  
There was no indication of cyanosis or clubbing.  The 
veteran coughed, occasionally producing yellow sputum.  He 
had dizziness with moderate efforts.  There was evidence 
of chronic bronchitis.  Pulmonary function testing 
revealed 90 percent predicted for FEV-1 and FEV-1/FVC of 
108 percent predicted.  Chest x-rays were normal.  

Outpatient treatment records obtained in conjunction with 
the veteran's claim demonstrate that pulmonary function 
testing, performed in April 1994, revealed 76 percent 
predicted for FEV-1 and FEV-1/FVC of 102 percent 
predicted.  The examiner indicated that the veteran's FEV1 
and the vital capacity were moderately reduced and the 
FEV1/FVC ratio was normal.  The examiner also noted that 
the flows at low lung volumes were reduced, consistent 
with small airways disease.  In the summary portion of the 
report, the following was noted:  flows normal, R/O upper 
airway obstruction, small airways dysfunction, 
bronchodilator responsive, severe restriction.  

In a June 1994 letter, Dr. G. indicated that the veteran 
had been treated off and on at his office since April 
1990.  Dr. G. noted that the veteran suffered from 
bronchial asthma, chronic type, which was uncontrollable.  
He reported that the veteran presented frequent attacks of 
asthma, two or three attacks weekly, with marked dyspnea 
on exertion between attacks with only temporary relief by 
medication.  Dr. G. stated that the veteran had been 
receiving all types of medication for the allergic 
bronchial condition such as antibiotics, antihistamines, 
intravenous fluids, bronchodialators, respiratory therapy, 
and tranquilizers.  Diagnoses of chronic bronchial asthma, 
chronic bilateral maxillary and frontal sinusitis, 
allergic rhinitis, nervous disorders, and tonsillitis, 
were listed.  

In May 1996, the Board remanded this matter for further 
development.  

In April 1997, the veteran was afforded a VA examination.  
The examiner noted that the veteran's attacks had now 
increased to 1 to 2 times daily.  He was reported to have 
a good response to Proventil puffs.  The veteran was also 
noted to use home remedies, including a mixture compound 
given to him by his hometown physician consisting of 
Proventil and oral steroids.  The veteran complained of 
shortness of breath between attacks on moderate exertion.  
He also reported a chronic cough productive of yellow 
sputum.  

Physical examination revealed the veteran to be well 
nourished, not chronically ill, and in no respiratory 
distress.  Chest examination revealed prolonged expiratory 
phase with few late expiratory wheezes, bilaterally.  He 
also had post nasal drip.  Heart examination revealed a 
normal sinus rhythm, with no murmurs and no right 
ventricular exacerbation.  

The examiner indicated that the veteran had asthma attacks 
once or twice daily, no evidence of cor pulmonale, no 
indication of cyanosis or clubbing, chronic cough 
productive of yellowish sputum, mild dyspnea on moderate 
effort, and evidence of recent respiratory infection.  A 
final diagnosis of bronchial asthma was rendered.  

Pulmonary function testing performed at that time revealed 
83 percent predicted for FEV-1 and FEV-1/FVC of 109 
percent predicted.  The examiner indicated that the 
veteran had normal spirometry with a severe restrictive 
pattern with air trapping.  He was relatively hypoxic for 
his age.

In an April 2000 rating determination, the RO increased 
the veteran's disability evaluation from 10 to 30 percent 
and assigned an effective date of April 2, 1997.  

In October 2000, the Board remanded this matter for 
additional development.  

Outpatient treatment records obtained subsequent to the 
Board remand reveal that at the time of an October 2001 
visit, the veteran's lungs were clear to auscultation.  It 
was the examiner's assessment that the veteran's bronchial 
asthma was stable.  The veteran was told to continue 
taking Septra DS twice a day, Combivent puffs three times 
a day, and Albuterol every four to six hours as needed.  
At the time of an April 2002 visit, the veteran was noted 
to be continuing with his daily use of Albuterol and 
Flunisolide.  Bilateral breath sounds were found to be 
clear to auscultation.  

In a September 2002 statement support of claim, Dr. G. 
indicated that at the time of a July 2002 visit, the 
veteran was found to have a 2 year history of dry cough, 
chest tightness, shortness of breath, and congestion.  He 
had sneezing and congestion on an almost daily basis.  He 
also had to clear his throat on a daily basis.  

In his statement, Dr. G. further noted that at the time of 
a September 2002 visit, the veteran was found to have 
daily episodes of bronchospasm, chest tightness, clearing 
of his throat, and shortness of breath on exertion.  
Pulmonary function testing revealed mild airway flow 
obstruction with improved response to bronchodilators.  
Dr. G. indicated that after five visits the veteran had 
improved, but he still continued to have daily dry cough, 
chest tightness, and shortness of breath on exertion.  He 
was also noted to have nasal obstruction secondary to 
chronic rhinitis.  

The criteria for a 60 percent evaluation for bronchial 
asthma have been met since the veteran's request for an 
increased evaluation in May 1990.  As previously noted, 
under the old criteria, a 60 percent rating was provided 
where there was severe bronchial asthma, characterized by 
frequent asthmatic attacks (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication precluding more than light 
manual labor.

At the time of his June 1992 VA examination, the veteran 
reported having all out asthma attacks two to three times 
per week.  In his June 1994 letter, Dr. G. indicated that 
the veteran had uncontrollable bronchial asthma, with two 
to three attacks per week, with marked dyspnea on 
exertion.  Moreover, at the time of his April 1997 VA 
examination, the veteran was reported to be having asthma 
attacks one to two times daily.  Furthermore, in his 
September 2002 letter, Dr. G. indicated that the veteran 
continued to have daily episodes of bronchospasm and 
shortness of breath on exertion.  

While the Board notes that the veteran's dyspnea has been 
described as moderate on several occasions, he has also 
been found to have marked dyspnea on exertion.  The Board 
further observes that the veteran continues to take 
numerous medications on a daily basis to control his 
asthma.  While all the criteria for a 60 percent 
evaluation have not been met, the veteran's overall 
symptomatology more closely approximates that of a 60 
percent evaluation under the old rating criteria.  

The criteria for a 100 percent evaluation under either old 
or the new criteria have not been met.   The veteran has 
not been described as having severe dyspnea on slight 
exertion between attacks at the time of any VA examination 
or in any VA or private treatment record.  There has also 
been no evidence of marked loss of weight reported at the 
time of any VA examination or in any VA outpatient or 
private treatment record.  At the time of his June 1992 VA 
examination, the veteran weighed 175 lbs.  The veteran 
weighed 180 lbs at the time of his April 1997 VA 
examination and his weight was noted to be stable.  
Moreover, at the time of an August 2002 VA outpatient 
visit, the veteran weighed 200 lbs. 

A 100 percent evaluation is also not warranted under the 
new rating criteria as the veteran's FEV-1 and FEV-1/FVC 
levels have not been less than 40 percent predicted.  
While the Board notes that the new criteria did not take 
effect until October 7, 1996, at the time of the June 1992 
VA examination, pulmonary function testing revealed 90 
percent predicted for FEV-1 and FEV-1/FVC of 108 percent 
predicted.  At the time of the veteran's April 1997 VA 
examination, pulmonary function testing revealed 83 
percent predicted for FEV-1 and FEV-1/FVC of 109 percent 
predicted.  The veteran has also not been reported as 
having respiratory failure at any time.  Finally, while 
the Board notes that the veteran reported that his private 
physician had given him a compound consisting of Proventil 
and oral steroids at the time of his April 1997 VA 
examination, there were no further reports of steroid use 
and the available treatment records document no further 
use of steroids in the treatment of the veteran's asthma.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.

To accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently 
hospitalized for his bronchial asthma.  The evidence of 
record also does not contain any findings or reports of 
unemployability as a result of his service-connected 
bronchial asthma.  Moreover, the currently assigned 
schedular disability evaluation contemplates interference 
with employment and loss of time from work.  

In view of these findings and in the absence of evidence, 
the Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the bronchial 
asthma and that the record does not suggest that the 
appellant has an "exceptional or unusual" disability such 
to require referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service.



ORDER

A continuous 60 percent evaluation for bronchial asthma is 
granted subject to regulations governing the payment of 
monetary benefits. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

